Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 1 of 14 PageID 79




                                      A-8
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 2 of 14 PageID 80
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 3 of 14 PageID 81
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 4 of 14 PageID 82
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 5 of 14 PageID 83
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 6 of 14 PageID 84
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 7 of 14 PageID 85
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 8 of 14 PageID 86
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 9 of 14 PageID 87
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 10 of 14 PageID 88
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 11 of 14 PageID 89
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 12 of 14 PageID 90
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 13 of 14 PageID 91
Case 6:20-cv-02100-PGB-DCI Document 9-9 Filed 11/17/20 Page 14 of 14 PageID 92
